Case 0:18-cv-61117-BB Document 89 Entered on FLSD Docket 10/08/2018 Page 1 of 14



                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION


  STEVEN BENTON AUBREY and                )
  BRIAN EDWARD VODICKA,                   )
                                          )
                      Plaintiffs,         )
                                          )   Case No. 18-cv-61117-BLOOM-VALLE
        v.                                )
                                          )
  D MAGAZINE PARTNERS, L.P.               )
  d/b/a D MAGAZINE, MAGAZINE              )
  LIMITED PARTNERS, L.P.,                 )
  ALLISON MEDIA, INC.,                    )
  JAMIE L. THOMPSON,                      )
  ROBERT L. ERMATINGER, JR.,              )
  SCOTT ROBERT SAYERS,                    )
  STEPHEN CHARLES SCHOETTMER,             )
  ERIC VAUGHN MOYE,                       )
  DALLAS POLICE DEPARTMENT,               )
  CITY OF DALLAS,                         )
  MELINDA CHRISTINE URBINA,               )
  DALLAS COUNTY SHERIFF’S DEPT.,          )
  DALLAS COUNTY, TEXAS, and               )
  DOES 1-10,                              )
  all of whose true names are unknown ,   )
                                          )
               Defendants.                )
                                          )


   DEFENDANTS D MAGAZINE PARTNERS, L.P. F/K/A MAGAZINE LIMITED PARTNERS,
    ALLISON MEDIA, INC., AND JAMIE THOMPSON’S REPLY IN SUPPORT OF THEIR
          MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
        AND IMPROPER VENUE OR, ALTERNATIVELY, TO TRANSFER VENUE
Case 0:18-cv-61117-BB Document 89 Entered on FLSD Docket 10/08/2018 Page 2 of 14



                                                 TABLE OF CONTENTS

  I.      INTRODUCTION .............................................................................................................. 1 

  II.     ARGUMENT AND AUTHORITIES ................................................................................. 2 

          A.        Defendants are not subject to personal jurisdiction in Florida ............................... 2 
                    1.         Plaintiffs fail to make any jurisdictional showing as to Thompson ............ 2 
                    2.         Defendants have no substantial connection with Florida ........................... 3 
                               a.        Plaintiffs’ alleged harm cannot establish personal
                                         jurisdiction, as the proper focus is on Defendants’ conduct ........... 3 
                               b.        The Article was not targeted at Florida........................................... 4 
                    3.         The exercise of jurisdiction over Defendants in
                               Florida would not comport with fair play and substantial justice ............... 6 
          B.        This case should be dismissed for improper venue ................................................ 7 
          C.        Alternatively, the case should be transferred to the Northern District of Texas..... 8 
                    1.         The parties, witnesses, and sources of proof (factors 1-3 and 5)
                               are all located in Dallas, and therefore favor transfer ................................. 9 
                    2.         The locus of operative facts (factor 4) favors transfer ................................ 9 
                    3.         The relative means of the parties (factor 6) favors transfer ........................ 9 
                    4.         The remaining factors (7 through 9) favor transfer .................................. 10 
  III.    CONCLUSION ................................................................................................................. 10 
Case 0:18-cv-61117-BB Document 89 Entered on FLSD Docket 10/08/2018 Page 3 of 14



          Defendants D Magazine Partners, L.P. d/b/a D Magazine (formerly known as Magazine

  Limited Partners, L.P.) and Allison Media, Inc. (collectively “D Magazine”) and Jamie

  Thompson (collectively with D Magazine, “Defendants”) file this reply in support of their

  Motion to Dismiss for Lack of Personal Jurisdiction and Improper Venue or, Alternatively, to

  Transfer Venue (the “Motion”), and respectfully show the Court the following.

                                       I.    INTRODUCTION

          Plaintiffs have failed to establish that Defendants are subject to personal jurisdiction in

  Florida or that venue is proper in this district. Plaintiffs have produced no evidence of a

  substantial connection between Defendants and Florida or that a substantial part of the events or

  omissions giving rise to this lawsuit occurred in this district. Rather, Plaintiffs contend that

  Defendants should be required to defend this lawsuit because Plaintiffs reside and claim to have

  felt harm here. Plaintiffs contend that because D Magazine sent 124 print copies of the magazine

  containing the Article to Florida subscribers (31 in this district) and made the Article available

  online, Defendants are subject to suit here, but well-established law holds otherwise.          As

  Defendants established in their motion, D Magazine does not target Florida with its publications,

  website content, or subscription efforts, and the Article was researched and written in Dallas

  about Dallas events and published by a local Dallas magazine. Neither D Magazine’s de minimis

  Florida distribution nor Plaintiffs’ residence and unsubstantiated harm in Florida is sufficient to

  subject Defendants to personal jurisdiction in Florida or to render venue proper in this district.

  Accordingly, Plaintiffs’ claims should be dismissed or, alternatively, transferred to the Northern

  District of Texas—a proper (and more convenient) venue where Defendants are subject to

  jurisdiction.




                                                   1
Case 0:18-cv-61117-BB Document 89 Entered on FLSD Docket 10/08/2018 Page 4 of 14



                                  II.    ARGUMENT AND AUTHORITIES

  A.       Defendants are not subject to personal jurisdiction in Florida.

           Defendants have established that the exercise of jurisdiction over them in Florida would

  not comport with due process, and Plaintiffs have failed to counter that showing with competent

  evidence, as required. See Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1350 (11th

  Cir. 2013) (once defendant presents evidence negating jurisdiction, burden shifts to plaintiff to

  present evidence establishing jurisdiction). Because the overwhelming evidence shows that

  Defendants lack a substantial connection to Florida and that exercising jurisdiction over

  Defendants would not comport with fair play and substantial justice, this case should be

  dismissed for lack of personal jurisdiction.

           1. Plaintiffs fail to make any jurisdictional showing as to Thompson.

           As an initial matter, Plaintiffs have failed to present any jurisdictional evidence or

  argument as to Thompson. Instead, Plaintiffs exclusively argue that Defendants are subject to

  jurisdiction in Florida because D Magazine published the article in a manner that was accessible

  in Florida. But the evidence conclusively shows that Thompson, a freelance writer, played no

  role in publishing the Article and had no specific knowledge that the Article would be accessed

  in Florida.1 Plaintiffs do not counter this evidence or otherwise identify any evidence that

  Thompson directed any action at Florida sufficient to subject her to personal jurisdiction.2

  Plaintiffs have therefore failed to establish personal jurisdiction over Thompson, requiring

  dismissal of all claims against her.




  1
   Dtk. 56-1, Declaration of Jamie Thompson (“Thompson Decl.”) at ¶ 2.
  2
   While Plaintiffs offer an e-mail showing that Thompson offered to travel to Florida for an interview, that trip never
  occurred. See Dkt. 56-1, Thompson Decl. at ¶ 4.


                                                            2
Case 0:18-cv-61117-BB Document 89 Entered on FLSD Docket 10/08/2018 Page 5 of 14



         2. Defendants have no substantial connection with Florida.

         Plaintiffs only contend that Defendants are subject to jurisdiction in Florida because they

  suffered harm in Florida as a result of the Article. But Plaintiffs’ alleged harm is insufficient to

  establish personal jurisdiction, and D Magazine’s de minimis print distribution in Florida and

  online post of the Article do not create a substantial connection with this state sufficient to

  establish jurisdiction. See Walden v. Fiore, 571 U.S. 277, 284 (2017) (“For a state to exercise

  jurisdiction consistent with due process, the defendant’s suit-related conduct must create a

  substantial connection with the forum State.”).

                 a. Plaintiffs’ alleged harm cannot establish personal jurisdiction, as the
                    proper focus is on Defendants’ conduct.

         Plaintiffs claim Defendants are subject to personal jurisdiction in Florida because

  Plaintiffs suffered harm here, but harm alone is an insufficient basis for jurisdiction. The law is

  clear that a plaintiff’s alleged harm in the forum state is insufficient to establish personal

  jurisdiction. Honus Wagner Co. v. Luminary Group LLC, No. 17-cv-61317-Bloom/Valle, 2017

  WL 6547899, *12 (S.D. Fla. Dec. 21, 2017) (allegations that defendant’s conduct harmed

  plaintiff in forum state “fall short of satisfying the requirements of due process”) (citing Walden

  571 U.S. 277); Blue Water Int’l, Inc. v. Hattrick’s Irish Sports Pub, LLC, No. 8:17-CV-1584-T-

  23AEP, 2017 WL 4182405, at *3 (M.D. Fla. Sept. 21, 2017) (“the fact that the plaintiff allegedly

  suffered an injury in Florida as a consequence of a purportedly ‘intentional’ tort is insufficient to

  subject the Missouri bar to suit in Florida”). Instead, the emphasis is on the connection between

  Defendants’ suit-related conduct and the forum state. Aviation One of Fla., Inc. v. Airborne Ins.

  Consultants Pty., Ltd., 722 Fed. App’x 870, 879 (11th Cir. 2018).

         In any event, the conclusory allegations in Plaintiffs’ respective declarations fail to meet

  Plaintiffs’ evidentiary burden. When a defendant contradicts the plaintiff’s allegations of



                                                    3
Case 0:18-cv-61117-BB Document 89 Entered on FLSD Docket 10/08/2018 Page 6 of 14



  personal jurisdiction “the burden shifts back to the plaintiff, this time requiring the plaintiff to

  prove—not merely allege—jurisdiction by affidavits, testimony, or other documents.” Hard

  Candy, LLC v. Hard Candy Fitness, LLC, 106 F. Supp. 3d 1231, 1238 (S.D. Fla. 2015). “A

  party cannot meet its evidentiary burden by submitting affidavits asserting only ‘conclusory

  assertions of ultimate fact.’ Rather, the affidavits must ‘set forth specific factual declarations

  within the affiant’s personal knowledge.’” Id. (quoting Posner v. Essex Ins. Co., 178 F.3d 1209,

  1215 (11th Cir. 1999)).

          Regarding Plaintiffs’ alleged harm in Florida, their declarations only state “I suffered

  injury as a result of Defendants’ publication of the Articles while residing in Florida.”3 But

  Plaintiffs identify no injuries suffered—pecuniary, reputational or otherwise. While Vodicka

  claims that he witnessed two unidentified Florida residents read the Article online, he does not

  state that he was harmed as a result.4 Plaintiffs’ conclusory allegations of harm are insufficient

  to establish personal jurisdiction over Defendants.

                   b. The Article was not targeted at Florida.

          Plaintiffs also incorrectly argue that the publication of the Article created a substantial

  connection to Florida because the Article was accessible online and 124 print copies were

  distributed in the state. But Plaintiffs fail to make the required showing that the Article was

  targeted at Florida, and D Magazine’s evidence shows otherwise.

          In order for the publication of an allegedly defamatory statement to give rise to personal

  jurisdiction, the publication must be specifically targeted at readers in the forum state. See

  Calder, 465 U.S. at 789 (jurisdiction in California proper when California was the “focal point”

  of publication); FVD-USA LLC v. Fabiani, No. 06-cv-61710, 2007 WL 9684283, *6 (S.D. Fla.

  3
    Dkt. 74, Ex. A, Decl. of Brian Vodicka (“Vodicka Decl.”) at ¶ 3; Dkt. 74, Ex. B, Decl. of Steven Aubrey (“Aubrey
  Decl.”) at ¶ 3.
  4
    Dkt. 74, Ex. A, Vodicka Decl. ¶ 9. In fact, the residents may well have been Aubrey and Vodicka.


                                                          4
Case 0:18-cv-61117-BB Document 89 Entered on FLSD Docket 10/08/2018 Page 7 of 14



  July 26, 2007) (where there is no record evidence that defamatory content “targeted Florida or

  that Defendants acted to aim their conduct at a Florida audience,” jurisdiction is lacking). The

  mere fact that a publication is available on the internet is insufficient to establish personal

  jurisdiction. FFD-USA, LLC, 2007 WL 9684283, *6; Honus Wagner, 2017 WL 6547899, *12.

          As Defendants’ evidence shows, the Article was not targeted at Florida. Unlike Calder,

  465 U.S. at 788-89, in which a story with wide California distribution (600,000 copies) relied on

  California sources to discuss the California activities of a California plaintiff, the Article here

  had no such relationship to Florida. Rather, it was a story in a Dallas magazine, about a Dallas

  murder, being investigated by Dallas authorities, based on Dallas sources.5 While Plaintiffs had

  moved to Florida by the time the Article was published, they lived in Dallas when the events

  discussed occurred.6 Moreover, the fact that 124 copies (0.17 percent of the Article’s print

  distribution) were sent to existing subscribers in Florida does not show that D Magazine was

  targeting the Article at Florida residents.7

          Plaintiffs also make no showing that the online publication of the Article targeted Florida,

  and it did not. In fact, Plaintiffs contend that the online publication did not target Florida, but

  “target[ed] a worldwide market, including Florida,”8 which is insufficient to establish

  jurisdiction. See Honus Wagner, 2017 WL 6547899, *12 (“Plaintiff has specifically pled itself

  out of this contention repeatedly stating that Defendants never specifically targeted Florida, but

  rather the U.S. and the world.”). Plaintiffs only appear to argue that the Article was targeted at

  Florida because there was a “subscribe” link at the bottom of the page on which the Article


  5
    Dkt. 56-1, Thompson Decl. at ¶¶ 2-6, 8-9; Dkt. 56-2, Earnshaw Decl. at 6-7, 9-12, Tab 1, Article.
  6
    Dkt. 1, Complaint at ¶¶ 58, 226, Compl. Ex. E; Dkt. 56-2, Tab 1, Article.
  7
    Dkt. 56-2 Earnshaw Decl. at ¶ 10.
  8
    Dkt. 74, Response at pgs. 4 (“[T]he first digital online publication target[ed] a worldwide market, including
  Florida”), 9 (“A publisher’s use of the World Wide Web is its intention to target anywhere and everywhere….D
  Magazine’s websites and YouTube post target everyone everywhere….”), pg. 11 (“Defendants aimed their Articles
  everywhere through … publication on their websites….”), pg. 15 (stating that Defendants’ websites cannot be
  directed to “any place other than everywhere, including Florida”).


                                                         5
Case 0:18-cv-61117-BB Document 89 Entered on FLSD Docket 10/08/2018 Page 8 of 14



  appeared.9 But Plaintiffs ignore that D Magazine did not push the online Article to Florida

  residents; rather, Florida residents would have to visit D Magazine’s website on their own to

  view the Article and, if they scrolled down far enough, the “subscribe” link.10 The “subscribe”

  link at the bottom of the Article therefore targets Florida residents no more than the “subscribe”

  link at the bottom of an article about the 10 best steakhouses in Dallas.11 And, notably, Plaintiffs

  identify no Florida resident who read the Article (in print or online) and do not contend that any

  Florida resident subscribed to D Magazine as a result of reading the Article. To that end,

  Plaintiffs also make no showing that they were harmed as a result of the 124 print copies or

  online accessibility of the Article in Florida.

          Because there is no evidence that Defendants targeted Florida when publishing the

  Article (and the evidence shows the contrary) Plaintiffs have failed to establish the type of

  substantial connection between Defendants and Florida required for the exercise of personal

  jurisdiction.

          3. The exercise of jurisdiction over Defendants in Florida would not comport with
             fair play and substantial justice

          Plaintiffs have also failed to counter Defendants’ showing that the exercise of jurisdiction

  in Florida would not comply with traditional notions of fair play and substantial justice.

  Plaintiffs do nothing to counter Defendants’ showing that (1) the burden on Defendants, (2)

  Florida’s interest in adjudicating the dispute, (3) Plaintiffs’ interest in obtaining convenient and

  effective relief, and (4) the judicial system’s interest in resolving the dispute, all weigh against

  the exercise of jurisdiction in Florida. See Louis Vuitton, 736 F.3d at 1358.


  9
    The link actually appears as part of a standard footer that appears on every page of D Magazine’s website. See D
  Magazine Home Page, http://www.dmagazine.com.
  10
     Contrary to Plaintiffs’ suggestion, Mr. Earnshaw did not manipulate any documents to conceal the “subscribe” or
  “advertise” links on the article, which are plainly visible on the version submitted with his declaration.
  11
     See, e.g., Eve Hill-Angus, D Magazine, The 10 Best Steakhouses in Dallas (2018),
  https://www.dmagazine.com/publications/d-magazine/2018/may/dallas-steakhouses-best/?ref=fw-widget.


                                                          6
Case 0:18-cv-61117-BB Document 89 Entered on FLSD Docket 10/08/2018 Page 9 of 14



          Instead, as to the first and second factors, Plaintiffs argue, without offering supporting

  evidence, that they cannot obtain a fair trial in Dallas. Plaintiffs’ unsubstantiated claim, even if it

  were true, has no bearing on whether Defendants should be haled into court in Florida. As to the

  third factor, Plaintiffs argue, again without evidence, that they would be financially

  inconvenienced by litigating outside of Florida, but, that unproven statement does not justify

  exercising jurisdiction over Defendants in Florida. And, as shown in Defendants’ Motion,

  Plaintiffs currently have at least two ongoing lawsuits in Texas, demonstrating that they can

  litigate outside of Florida.12 Regarding the fourth factor, Plaintiffs claim that the only witnesses

  are Thompson and themselves and the only evidence is the Article. While that may be the extent

  of Plaintiffs’ evidence, Plaintiffs have not countered Defendants’ showings that all defendants

  and most non-party witnesses reside in Texas,13 and that Texas courts will have a greater interest

  in adjudicating a dispute regarding Texas defendants and Texas facts.

          Plaintiffs have failed to show that any of the factors considered in the fair play and

  substantial justice analysis favor exercising jurisdiction over Defendants in Florida, and

  Plaintiffs’ Complaint should be dismissed for this additional reason.

  B.      This case should be dismissed for improper venue.

          Plaintiffs fail to counter Defendants’ showing that venue is improper in this district.

  Plaintiffs only argue, without evidence, that venue is proper in this district because the Article

  was accessible here and they suffered harm here. Plaintiffs contend the facts that the Article was

  researched in Dallas, based on Dallas events (while Plaintiffs lived in Dallas), sources, and

  documents, and primarily distributed in Dallas by a Dallas magazine, are all irrelevant in light of


  12
     See Dkt. 56-3, Declaration of Edward Fik (“Fik. Decl.”) at ¶ 4, Tab 5, Docket in Brian E. Vodicka v. Michael
  Tobolowsky, No. 05-17-00727-CV, Tab 6, Docket in Vodicka v. A.H. Belo Corporation, No. 05-17-00728-CV.
  Defendants also contend Vodicka is defending a suit for the revocation of his bar license in Texas. See Dkt. 74,
  Response at pg. 16.
  13
     See Dkt. 1, Complaint at ¶¶ 23-35; Dkt. 56-1, Thompson Decl. at ¶¶ 3, 5; Dkt. 56-2, Earnshaw Decl. at ¶¶ 4-5, 8.


                                                           7
Case 0:18-cv-61117-BB Document 89 Entered on FLSD Docket 10/08/2018 Page 10 of 14



  the fact that 31 print copies were sent into this district and the Article was accessible over the

  worldwide web. But venue is not proper in every district where some part of the events giving

  rise to the claim occurred; rather, venue is only proper in a district where a substantial part of the

  events or omissions giving rise to the claim occurred. See 28 U.S.C. § 1391(b)(2). Moreover,

  alleged harm to Plaintiffs in this district is insufficient to establish venue. BPI Sports, LLC v.

  PHD Fitness LLC, No. 14-cv-60069, 2014 WL 11706458, at 4 (S.D. Fla. Jun. 13, 2014).

          While Plaintiffs contend that their claims would not have arisen had the Article not been

  accessible in Florida, they are wrong. Plaintiffs could have just as easily sued Defendants had

  the Article only been accessible and distributed in Texas. Conversely, the Article on which

  Plaintiffs are suing would not have existed had Tobolowsky not been murdered, had Thompson

  not researched and written the Article, and had D Magazine not printed and posted the Article—

  all of which occurred in Dallas.14 Moreover, Defendants have shown that the Article was

  targeted at Dallas residents and that 70,587 copies of the magazine containing the Article were

  distributed in Texas, as opposed to 31 in this district.15 Plaintiffs do not even contend that they

  are aware of anyone reading the Article in this district, but only state that two unidentified

  Florida residents have read the Article online.16 Simply put, Plaintiffs have failed to show that a

  substantial part of the events giving rise to their claims occurred in this district, and the

  overwhelming evidence shows that almost all of the relevant events occurred in Dallas. Venue is

  therefore improper in this district, and Plaintiffs’ claims should be dismissed on this ground.

  C.      Alternatively, the case should be transferred to the Northern District of Texas.

          Plaintiffs have also failed to counter Defendants’ showing that, even if jurisdiction

  existed and venue was proper, the case should be transferred to the Northern District of Texas
  14
     Dkt. 56-1, Thompson Decl. at ¶¶ 2-5, 8-9; Dkt. 56-2, Earnshaw Decl. at ¶¶ 4-5, 8-9, 11.
  15
     Dkt. 56-2, Earnshaw Decl. at ¶ 10.
  16
     Dkt. 74, Ex. A, Vodicka Decl. at ¶ 9. The way the allegation is phrased, the two individuals may very well be the
  Plaintiffs themselves.


                                                           8
Case 0:18-cv-61117-BB Document 89 Entered on FLSD Docket 10/08/2018 Page 11 of 14



  pursuant to 28 U.S.C. § 1404(a). Plaintiffs concede that the case could have been brought in the

  Northern District of Texas, and Defendants have shown that the private and public interest

  factors favor transfer.

               1. The parties, witnesses, and sources of proof (factors 1-3 and 5) are all located
                  in Dallas, and therefore favor transfer.

           With respect to the convenience factors, Plaintiffs again take a narrow view of the

  witnesses and documents necessary to try this case, arguing that only Plaintiffs, Thompson, and

  unnamed Florida residents who no longer communicate with Plaintiffs need to testify. But

  Plaintiffs do not counter Defendants’ evidentiary showing that the majority of parties, witnesses,

  and documentary evidence is located in the Northern District of Texas rather than this district.17

  When the proper scope of parties, witnesses, and documents is examined, this factor favors

  transfer to the Northern District of Texas.

               2. The locus of operative facts (factor 4) favors transfer.

           Plaintiffs fail to show that the operative facts occurred in this district, instead pointing

  only to the fact that the Article was accessible online here and that 31 print copies were

  distributed here. As discussed above, Defendants have shown that the murder on which the

  Article is based, and Defendants’ research, writing, editing, and publishing activities all occurred

  in the Northern District of Texas.18 These events, rather than de minimis distribution in this

  district, are the operative facts forming the basis of Plaintiffs’ claims. This factor favors transfer.

               3. The relative means of the parties (factor 6) favors transfer.

           Plaintiffs argue that they lack the means to litigate in Texas, but fail to present evidence

  demonstrating this. Plaintiffs’ contention is discredited by the fact that they have other pending



  17
     Dkt. 1, Complaint at ¶¶23-35; Dkt. 56-1, Thompson Decl. at ¶¶ 3, 5, 9, 11; Dkt. 56-2, Earnshaw Decl. at ¶¶ 4-5, 8,
  13.
  18
     Dkt. 56-1, Thompson Decl. at ¶¶ 3-5, 8-9; Dkt. 56-2, Earnshaw Decl. at ¶¶ 4-6, 8-12, Tab 1, Article.


                                                           9
Case 0:18-cv-61117-BB Document 89 Entered on FLSD Docket 10/08/2018 Page 12 of 14



  litigation matters in Texas.19 Accordingly, given the disproportionate financial burden on twelve

  Dallas-based defendants and several witnesses travelling to Florida, this factor favors transfer.

               4. The remaining factors (7 through 9) favor transfer.

           As set out in Defendants’ Motion, factors relating to the governing law, the weight given

  to Plaintiffs’ choice of venue, and trial efficiency and interests of justice all favor transfer as

  well.20 Plaintiffs do not specifically contest these factors, and apparently concede that they

  weigh in favor of transfer.

           Because the relevant factors are either undisputed or weigh in favor of transfer, to the

  extent venue is proper in this district, the case should nevertheless be transferred to the Northern

  District of Texas for convenience pursuant to § 1404(a).

                                              III.     CONCLUSION

       This case does not belong in Florida or this district. Defendants are not subject to personal

  jurisdiction here and venue is improper. The case should therefore be dismissed or, alternatively,

  transferred to the Northern District of Texas.




  19
     See Dkt. 56-3, Fik Decl. at ¶ 4, Tab 5, Docket in Brian E. Vodicka v. Michael Tobolowsky, No. 05-17-00727-CV,
  Tab 6, Docket in Vodicka v. A.H. Belo Corporation, No. 05-17-00728-CV. Plaintiffs also claim Vodicka is involved
  in separate litigation in Texas to revoke his law license. See Dkt. 74, Response at pg. 16.
  20
     Plaintiffs do argue that they cannot litigate the case in Dallas because the jury pool is “poisoned,” but Plaintiffs
  offer no credible evidence whatsoever on this point. Regardless, Plaintiffs are free to raise this argument with a
  judge in Dallas and seek a change of venue from the Dallas Division to another division within the Northern District
  of Texas. See 28 U.S.C. § 1404(b).


                                                           10
Case 0:18-cv-61117-BB Document 89 Entered on FLSD Docket 10/08/2018 Page 13 of 14



                                         Respectfully submitted,

                                         /s/ Dana J. McElroy
                                         Dana J. McElroy, Esq.
                                         dmcelroy@tlolawfirm.com
                                         Florida Bar No.: 845906
                                         Thomas & LoCicero PL
                                         915 Middle River Drive, Suite 309
                                         Ft. Lauderdale, Florida 33304
                                         Telephone: 954.703.3416
                                         Facsimile: 954.400.5415

                                         Thomas J. Williams (admitted pro hac vice)
                                         thomas.williams@haynesboone.com
                                         Texas Bar No.: 21578500
                                         HAYNES AND BOONE, LLP
                                         301 Commerce Street, Suite 2600
                                         Fort Worth, Texas 76102
                                         Telephone: (817) 347-6600
                                         Telecopier: (817) 347-6650

                                         Jason P. Bloom (admitted pro hac vice)
                                         jason.bloom@haynesboone.com
                                         Texas Bar No.: 24045511
                                         Stephanie Sivinski (admitted pro hac vice)
                                         stephanie.sivinski@haynesboone.com
                                         Texas Bar No.: 24075080
                                         HAYNES AND BOONE, LLP
                                         2323 Victory Avenue, Suite 700
                                         Dallas, Texas 75219
                                         Telephone: (214) 651-5000
                                         Telecopier: (214) 651-5940

                                         ATTORNEYS FOR DEFENDANTS D
                                         MAGAZINE PARTNERS, L.P. f/k/a
                                         MAGAZINE LIMITED PARTNERS, L.P.,
                                         ALLISON MEDIA, INC., and
                                         JAMIE THOMPSON




                                       11
Case 0:18-cv-61117-BB Document 89 Entered on FLSD Docket 10/08/2018 Page 14 of 14



                                  CERTIFICATE OF SERVICE
   
         I, the undersigned counsel, hereby certify that on October 8, 2018, I electronically

  filed the foregoing document with the Clerk of Court using the CM/ECF. I also certify that the

  foregoing document is being served on this date to all other counsel or pro se parties listed

  below, either via transmission of electronic filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive electronically

  Notice of Electronic filing.

  Steven Benton Aubrey, Pro Se
  2601 NW 3rd Avenue
  Wilton Manors, FL 33311
  (512) 666-8004 (Telephone)
  defamationperse@gmail.com
   
  Brian Edward Vodicka
  2601 NW 3rd Avenue
  Wilton Manors, FL 33311
  (512) 666-8004 (Telephone)
  defamationperse@gmail.com

                                                  /s/ Dana J. McElroy
                                                  Dana J. McElroy
